         Case 1:21-mc-00049-BAH Document 1-2 Filed 05/06/21 Page 1 of 1




       We are requesting all criminal histories contained in the PACER database from the time
frame between January 1, 1999 to December 31, 2020. If this presents a hardship, we would
alternatively request a 5% sample of criminal histories from that same time frame. Required
elements include: race and other demographic data, date of birth, county, court, charges and any
charge metadata (e.g., felony, any grade information, statute charged under), disposition,
disposition date, sentence, any sentence elements (e.g., time , money), and projected sentence
completion date. It is also essential for our analysis that we are able to track an individual’s
criminal history over time.
       We require this data to conduct our study on the “second chance gap,” which we define as
the difference between eligibility and delivery of second chance relief such as expungements and
sealing. Our study also explores its causes and approximates its size in connection with several
second chance laws and initiatives. The end product of our study will be a published report based
on aggregate and anonymized data without personal identifying information, similar to the report
for Connecticut. Additional information about our research and methodology is available at
paperprisons.org and described in America's Paper Prisons: The Second Chance Gap (Mich.
Law. Rev. 2020). We have received Institutional Review Board (IRB) approval to conduct this
research.
       We are aware that the IDB contains much of the data fields we are seeking. However, the
IDB does not allow us to track an individual’s criminal history over time and thus does not meet
our needs.
       This exemption is necessary because we have a limited budget, and the sheer number of
records we are requesting would be quite costly without a fee exemption.
